Title: To James Madison from Joseph Jones, 16 July 1782
From: Jones, Joseph
To: Madison, James



Dr. Sir.
Fredericksburg 16th July 1782

Having occasion to go to Town I recd. your Letter of the 9th. and thank you for the trouble you have taken about a habitation for me and my family. Mr. Ross has this day put it in my power to go forward and if the health of Mrs. Jones and my little boy will permit and her inclination and the heat of the weather does not interfere to prevent it I shall probably see you in less than a month. If good lodgings with the use of a Kitchen can be obtained it will answer tho’ not so conveniently as a House with furniture but I intreat that neither be possitively engaged untill you hear from me again as by that time I shall better know Mrs. Jones’s determination. present my compliments to friend Griffin and give him my thanks for his trouble in assisting you abt. a House.
I inclose an order from Mr. Ross on Mr. Whiteside for the Bill lost and also a Bill for three hundred dollars wch. be pleased to negociate and pay Mr. Griffin and also Messr. Baker potts & Co. Ironmongers in second street near Arch Street £110[?] I owe them.
The French Army have all passed Rappahannock at Falmouth. the last division will move Tomorrow from that place. their progress through this part of the country furnishes some of the Inhabitants with Cash to pay their Taxes. about 500 convalescents remain at York. I expected Mr. Lee wod. have been with [you] some time past but hear by Col. Monroe he only lef[t] Chantilly about ten days ago. make my Complimen[ts] to inquiring friends and believe me
Yrs very truly
Jos. Jones.
